Name: Council Decision 2011/628/CFSP of 23Ã September 2011 amending Decision 2011/273/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: monetary economics;  oil industry;  international affairs;  international trade;  Asia and Oceania;  criminal law
 Date Published: 2011-09-24

 24.9.2011 EN Official Journal of the European Union L 247/17 COUNCIL DECISION 2011/628/CFSP of 23 September 2011 amending Decision 2011/273/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 9 May 2011, the Council adopted Decision 2011/273/CFSP concerning restrictive measures against Syria. (1) (2) In light of the seriousness of the situation in Syria, the Union has decided to adopt additional restrictive measures against the Syrian regime. (3) Investment in key sectors in the oil industry in Syria should be prohibited. (4) The delivery of Syrian denominated banknotes and coinage to the Central Bank of Syria should be prohibited. (5) Additional persons and entities should be subject to the restrictive measures set out in Decision 2011/273/CFSP. (6) The information relating to certain persons on the list in the Annex to that Decision should be updated. (7) Decision 2011/273/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/273/CFSP is hereby amended as follows: (1) Article 2b is replaced by the following: Article 2b The following shall be prohibited: (a) the granting of any financial loan or credit to enterprises in Syria that are engaged in the Syrian oil industry sectors of exploration, production or refining, or to Syrian or Syrian-owned enterprises engaged in those sectors outside Syria; (b) the acquisition or extension of a participation in enterprises in Syria that are engaged in the Syrian oil industry sectors of exploration, production or refining, or in Syrian or Syrian-owned enterprises engaged in those sectors outside Syria, including the acquisition in full of such enterprises and the acquisition of shares or securities of a participating nature; (c) the creation of any joint venture with enterprises in Syria that are engaged in the Syrian oil industry sectors of exploration, production or refining and with any subsidiary or affiliate under their control.; (2) The following Articles are added: Article 2c 1. The prohibitions in Article 2a shall be without prejudice to the execution, until 15 November 2011, of obligations provided for in contracts concluded before 2 September 2011. 2. The prohibitions in Article 2b(a) and (b) respectively: (i) shall be without prejudice to the execution of an obligation arising from contracts or agreements concluded before 23 September 2011; (ii) shall not prevent the extension of a participation, if such extension is an obligation under an agreement concluded before 23 September 2011. Article 2d The delivery of Syrian denominated banknotes and coinage to the Central Bank of Syria shall be prohibited.; (3) Article 4(3)(e) is replaced by the following: (e) necessary for humanitarian purposes, such as delivering or facilitating the delivery of assistance, including medical supplies, food, humanitarian workers and related assistance, or evacuations from Syria;. Article 2 The persons and entities listed in Annex I to this Decision shall be added to the list set out in the Annex to Decision 2011/273/CFSP. Article 3 In the Annex to Decision 2011/273/CFSP, the entries for the following persons: (1) Emad GHRAIWATI; (2) Tarif AKHRAS; (3) Issam ANBOUBA, shall be replaced by the entries set out in Annex II to this Decision. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 September 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 121, 10.5.2011, p. 11. ANNEX I Persons and entities referred to in Article 2 Persons Name Identifying information Reasons Date of listing 1. Tayseer Qala Awwad DoB: 1943; PoB Damascus Minister of Justice. Associated with the Syrian regime, including by supporting its policies and practices of arbitrary arrest and detention. 23.09.2011 2. Dr. Adnan Hassan Mahmoud DoB: 1966; PoB Tartous Minister of Information. Associated with the Syrian regime, including by supporting and promoting its information policy. 23.09.2011 Entities Name Identifying information Reasons Date of listing 1. Addounia TV (a.k.a. Dounia TV) Telephone: +963-11-5667274, +963-11-5667271, Fax: +963-11-5667272 Website: http://www.addounia.tv Addounia TV has incited violence against the civilian population in Syria. 23.09.2011 2. Cham Holding Cham Holding Building Daraa Highway - Ashrafiyat Sahnaya Rif Dimashq  Syria P.O Box 9525 Tel +963 (11) 9962 +963 (11) 668 14000 +963 (11) 673 1044 Fax +963 (11) 673 1274 Email info@chamholding.sy www.chamholding.sy Controlled by Rami Makhlouf; largest holding company in Syria, benefiting from and supporting the regime. 23.09.2011 3. El-Tel Co. (a.k.a. El-Tel Middle East Company) Address: Dair Ali Jordan Highway, P.O.Box 13052, Damascus  Syria Telephone: +963-11-2212345 Fax: +963-11-44694450 Email: sales@eltelme.com Website: www.eltelme.com Manufacturing and supplying telecommunication equipment for the Army. 23.09.2011 4. Ramak Constructions Co. Address: Daa'ra Highway, Damascus, Syria Telephone: +963-11-6858111 Mobile: +963-933-240231 Construction of military barracks, border post barracks and other buildings for Army needs. 23.09.2011 5. Souruh Company (a.k.a. SOROH Al Cham Company) Address: Adra Free Zone Area Damascus  Syria Telephone: +963-11-5327266 Mobile: +963-933-526812 +963-932-878282 Fax:+963-11-5316396 Email: sorohco@gmail.com Website: http://sites.google.com/site/sorohco Investment in local military industrial projects, manufacturing weapons parts and related items. 100 % of the company is owned by Rami Makhlouf. 23.09.2011 6. Syriatel Thawra Street, Ste Building 6Ã ¨me Ã ©tage, BP 2900 Tel: +963 11 61 26 270 Fax: +963 11 23 73 97 19 Email: info@syriatel.com.sy; Website: http://syriatel.sy/ Controlled by Rami Makhlouf; provides financial support to the regime: through its licensing contract it pays 50 % of its profits to the Government. 23.09.2011 ANNEX II Persons referred to in Article 3 Name Identifying information (date of birth, place of birth ¦) Reasons Date of listing 1. Emad GHRAIWATI DoB: March 1959; PoB: Damascus, Syria President of the Damascus Chamber of Industry (Zuhair Ghraiwati Sons). Provides economic support to the Syrian regime. 2.9.2011 2. Tarif AKHRAS DoB: 1949; PoB: Homs, Syria Founder of the Akhras Group (commodities, trading, processing and logistics), Homs. Provides economic support to the Syrian regime. 2.9.2011 3. Issam ANBOUBA DoB: 1949; PoB: Lattakia, Syria President of Issam Anbouba Est. for agro-industry. Provides economic support to the Syrian regime. 2.9.2011